PTO-303 text
Herein, Examiner makes two arguments: (1) the tip of Bryan’s leg 42 is a frustoconical shape; and (2) even if it is not, claim 1 is still rendered obvious over the prior art. 

Examiner and Applicant disagree on the shape of the upper portion of leg 42 in Bryan (US 4,832,905) in Figure 5. Examiner believes that Figure 5 is a two-dimensional sideview of a frustoconical shape. 
For example, below you can see a 3-D view of a frustoconical shape alongside the same structure from a 2-D sideview perspective (from Japanese Patent JP-2011050987-A):


    PNG
    media_image1.png
    341
    602
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    284
    620
    media_image2.png
    Greyscale


A comparison of the 3-D frustoconical shape in (a) with the 2-D sideview in (b) shows what a frustoconical shape looks like from a 2-D sideview. 

See also the below 2-D sideview of a frustoconical shape 210 from KR-20100048086-A: 

    PNG
    media_image3.png
    509
    783
    media_image3.png
    Greyscale



This is the same 2-D sideview perspective shown in Figure 5 of Bryan:


    PNG
    media_image4.png
    290
    615
    media_image4.png
    Greyscale


The part of Bryan that the arrow points to is the same shape as is shown in (b) of the above Japanese patent and portion 210 in the above Korean patent. 

Therefore, examiner believes that Figure 5 of Bryan can be reasonably interpreted as a 2-D sideview of a frustoconical shape at the top of leg 42. 



Even if Bryan does not teach a frustoconical shape, Examiner notes that it would have been an obvious matter of design choice to have used a frustoconical shape, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. 
Specifically, Applicant proposes no benefits to the frustoconical shape that are not already present in the chamfered shape of Bryan. Even if Bryan’s leg 42 tip is not frustoconical, it is indisputably chamfered. 


Design choice guidance for Examiners:

To support a conclusion that a claim is directed to obvious subject matter, prior art references must suggest expressly or impliedly the claimed invention or an Examiner must present a "convincing line of reasoning" as to why one of ordinary skill in the art would have found the claimed invention to have been obvious. Ex parte Clapp, 227 USPQ 972, 973 (Bd.Pat.App. & Int. 1985). In doing so, the Examiner may rely on "logic or In re Soli, 317 F.2d 941, 947, 137 USPQ 797, 801 (CCPA 1963). See also M.P.E.P. § 2144.02.

When communicating a rejection based on design choice, the Examiner must assert that no advantage, particular purpose, or solution to a problem was disclosed. The Examiner also must explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention. These two steps help present the aforementioned "convincing line of reasoning." Clapp, 227 USPQ at 973.

Examiner now looks to Applicant’s Specification to determine if the frustoconical shape has an “advantage, particular purpose, or solution to a problem.” The purpose for the shape of tip 72 (see tip 72 in Figure 6 of the instant application) is discussed in ¶ 33:

The chamfered tip 72 accommodates some lateral positioning error when installing the fuel assembly 20 in the core 2 by guiding the locating pins 40 into the holes 38, in the lower core plate 22. The flat end 80 of the chamfered tip 72 provides strength and stability in case the assembly is inadvertently rested on the tip of the pin instead of the LEF pads 42.

The reader will notice that the two disclosed advantages per the shape of the tip 72 are attributed to the fact that it is chamfered, not that it is frustoconical. 

Now turning to Figure 5 of Bryan: the tip of leg 42 is chamfered with a flat end. Therefore, the advantages attributed to the shape of Applicant’s tip 72 are shared by the chamfered tip of Bryan. 

Therefore, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the locating pins of Wilson to be a frustoconical shape because Applicant has not disclosed that the frustoconical shape provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Bryan’s chamfered tip shape because said chamfered tip shape achieves Applicant’s two disclosed benefits of “accommodat[ing] some lateral position error when installing the fuel assembly” and having a “flat end [that] provides strength and stability.” 

Therefore, the Examiner cannot rationalize allowing Claim 1 if the only difference between Claim 1 and the cited prior art is a frustoconical shape. 

Accordingly, Applicant’s arguments per the allowability of Claim 1 over the cited prior art in the 06/16/2020 Final Rejection cannot be found persuasive. 

/LILY C GARNER/Primary Examiner, Art Unit 3646